Citation Nr: 9914785	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-33 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a recurrent right 
inguinal hernia with muscle defect, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active service from August 1944 to July 1946 
and from September 1950 to September 1954.  This matter comes 
to the Board of Veterans' Appeals (Board) from a January 1995 
rating decision of the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) which denied a rating in excess of 
30 percent for a recurrent right inguinal hernia with muscle 
defect.  

In January 1998 hearing testimony at the RO the veteran 
essentially raised claims of service connection for a 
recurrent right hydrocele and nerve damage, both claimed as 
secondary to his service-connected recurrent right inguinal 
hernia.  These claims are deemed inextricably intertwined 
with the claim concerning the inguinal hernia disability as 
an affirmative result in the adjudication of the former may 
affect the outcome in the latter.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As such,  claim for an increased 
rating for a recurrent right inguinal hernia with muscle 
defect will be held in abeyance pending completion of the 
actions requested below.  


REMAND

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran.  It has been determined that 
his claim for an increased rating for his recurrent right 
inguinal hernia with muscle defect is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a); that is, a plausible 
claim has been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In this case, the veteran's 
evidentiary assertions concerning the severity of his 
service-connected disability (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased rating for this disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist in the development of evidence 
pertinent to the claim.  38 U.S.C.A. § 5107.  The U.S. Court 
of Appeals for Veterans Claims (the Court) has held that the 
duty to assist a veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

In this case, the Board notes that the veteran most recently 
had a VA medical examination in January 1998.  However, the 
examiner noted in his report that, while he requested the 
veteran's claims folder, such was not made available for 
review.  Rather, he indicated the only records available to 
him were some from the Dallas VA Medical Center (MC).  The 
examiner also noted the claims folder had not been available 
for review at the last VA medical examination in February 
1997.

The Court has held that fulfillment of the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
is a fully informed one.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Thus, a new VA medical examination is required.  

In addition, it is noted that the Court has held that VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and evidence of 
record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
that regard, the Board notes that a veteran can be rated 
separately for different manifestations of the same injury, 
where "none of the symptomatology for any one of [the] 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Here, the RO styled the veteran's service-connected 
disability as "a recurrent right inguinal hernia, post-
operative, with muscle defect."  A 30 percent rating is now 
in effect for the entire disability under 38 C.F.R. § 4.114, 
Diagnostic Code 7338, pertaining to inguinal hernias.  
However, the record shows that the veteran's disability was 
previously rated under the criteria pertaining to muscle 
defects.  In light the characterization of the veteran's 
service-connected disability (as well as the fact that 
medical evidence of record contains references to scars), the 
Board believes the RO must consider whether separate 
disability ratings are appropriate for any distinct residuals 
thereof, including scars and muscle injuries.  38 C.F.R. § 
4.25(b) (1998); Esteban, 6 Vet. App. at 261-2.

In addition, as set forth above, the veteran has raised 
claims of secondary service connection for a recurrent right 
hydrocele and possible nerve damage as a residual his 
service-connected right hernia.  It is unclear whether any of 
the reported symptoms result from service-connected inguinal 
hernia disability or whether they are attributable to any 
recurrent right hydrocele or nerve damage.  It is also 
unclear whether these disabilities are causally related to 
his service-connected disability.  As such, these issues must 
be addressed by the RO.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
due process, the case is remanded for the following 
development:

1.  The RO should contact the Dallas VAMC 
and secure copies of all treatment 
records pertaining to the veteran since 
November 1996 (not already of record).

2.  In addition, after securing any 
necessary releases, the RO should contact 
David C. Murley, M.D., the veteran's 
private physician, and request copies of 
complete clinical records of treatment 
for any inguinal hernia, hydrocele, or 
pain in the inguinal area, and associate 
them with the claims folder.  

3.  The veteran should then be afforded a 
VA medical examination to determine the 
nature and severity of all residuals of 
his recurrent right inguinal hernia with 
muscle defect.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary testing should be conducted and 
the results reported in detail.  The 
examination report must include findings 
as to whether any right hernia is 
recurrent, whether it is readily 
reducible, whether it is well supported 
by truss or belt, whether it is small or 
large, or whether any recurrent hernia is 
considered inoperable.  Also, the 
presence and severity of any scarring and 
tenderness should be noted, to include 
whether such scarring results in any 
functional limitation of the part 
affected.  The examiner should also note 
whether any muscle defect of the inguinal 
region is found on examination, as well 
as the severity of the defect.  Finally, 
the examiner should note the presence and 
location of any hydrocele and nerve 
damage and provide an opinion as to 
whether it is at least as likely as not 
that the conditions are causally related 
to the service-connected recurrent right 
inguinal hernia with muscle defect, or 
treatment therefor.  

4.  Then, the RO should adjudicate the 
claims of service connection for 
recurrent right hydrocele and nerve 
damage, and the claim for an increased 
rating for a right inguinal hernia with 
muscle defect.  In adjudicating the 
increased rating claim, the RO should 
consider whether any manifestation of the 
veteran's disability should be rated 
separately pursuant to Esteban, 6 Vet. 
App. at 261-2.  The RO should also 
specifically document consideration of 38 
C.F.R. §§ 3.321(b)(1).  Floyd v. Brown, 9 
Vet. App. 88 (1996) (the Board is 
precluded from assigning an extra- 
schedular rating in the first instance).

If any benefit sought on appeal (for which a notice of 
disagreement has been filed) remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Then, the case should be returned to the Board for 
further appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



